                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

                                                 )
  ADVANCED DERMATOLOGY, on                       )
  behalf of itself and all those similarly       )    Case No. 5:19-cv-01828
  situated,                                      )
                                                 )    Judge John R. Adams
         Plaintiff,                              )
                                                 )    Magistrate Judge Kathleen B. Burke
  vs.                                            )
                                                 )
  FIELDWORK, INC.,                               )

        Defendant.

                                  NOTICE OF APPEARANCE

        Now comes attorney Joseph Merical of the law firm Gordon & Rees LLP, and hereby gives

notice to this Court and to all parties that he enters his appearance as counsel of record for

Defendant Fieldwork, Inc. (“Defendant”). It is respectfully requested that all further pleadings,

notices, filings, papers, etc. be served upon the undersigned as counsel of record for Defendant.

                                             Respectfully submitted,


                                             /s/ Joseph Merical
                                             Gregory Brunton       (0061722)
                                             Joseph Merical        (0098263)
                                             GORDON & REES LLP
                                             41 South High Street, Suite 2495
                                             Columbus, Ohio 43215
                                             T: (614) 340-5558
                                             F: (614) 360-2130
                                             gbrunton@grsm.com
                                             Jmerical@grsm.com
                                             Attorneys for Defendant Fieldwork, Inc.
                                                 CERTIFICATE OF SERVICE

                         I hereby certify that the foregoing was electronically filed with the U.S. District Court,

                  Northern District of Ohio, on October 10, 2019, and served upon counsel of record via the court’s

                  electronic filing system.


                                                              /s/ Joseph Merical
                                                              Gregory Brunton        (0061722)
                                                              Joseph Merical         (0098263)




1197136/47942687v.1


                                                                 2
